Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Torina A. Collis filed a civil action alleging she was terminated in violation of the whistleblower provisions of the Sarbanes-Oxley Act, 18 U.S.C.A. § 1514A' (West Supp.2009). Collis appeals the district court’s order granting summary judgment, for reasons stated from the bench, in favor of the Defendant. Accordingly, we affirm. See Livingston v. Wyeth, Inc., 520 F.3d 344, 351 (4th Cir.2008) (discussing elements needed to establish a retaliation *820claim under the Act). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.